Citation Nr: 0218179	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
excision of an ischiorectal fistula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from August 1957 to May 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, that denied compensation 
benefits under 38 U.S.C.A. § 1151 for excision of an 
ischiorectal fistula.  

In June 2000, the veteran and his spouse, sitting at the 
RO, gave sworn testimony at a videoconference hearing 
before the undersigned Board member, sitting in 
Washington, D.C.  A transcript of that hearing is of 
record.  

In April 2001, the case was remanded to the RO for 
additional development.  Following the requested 
development, the RO continued its previous denial of the 
claimed benefit.  The matter is now before the Board for 
final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's claim of entitlement to compensation 
under 38 U.S.C.A. § 1151 for excision of an ischiorectal 
fistula was received in January 1998.  

3.  The veteran was hospitalized at a VA medical center 
from June 16 to 26, 1981, for incision and drainage of 
bilateral perirectal abscesses, which was accomplished the 
day following admission.  

4.  The veteran was readmitted to the VA medical center on 
August 3, 1981, and underwent a fistulectomy and unroofing 
of bilateral fistulous tracts for fistula in ano on August 
17, 1981.  

5.  The veteran developed fecal incontinence as a direct 
consequence of the severing of the external sphincter 
during the VA rectal surgeries in 1981.  

6.  It is not shown that the additional disability 
acquired was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part, or that the event was not reasonably 
foreseeable.  


CONCLUSION OF LAW

VA compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for excision of an ischiorectal fistula 
are not warranted.  38 U.S.C.A. § 1151 (West Supp. 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In August 1999, the RO provided the veteran 
and his representative with a statement of the case.  
Following the Board's April 2001 remand, the veteran and 
his representative were provided with a supplemental 
statement of the case in July 2002.  These documents set 
forth the legal criteria governing the claim now before 
the Board, listed the evidence considered by the RO, and 
offered analyses of the facts as applied to the legal 
criteria set forth therein, thereby informing the veteran 
of the information and evidence necessary to substantiate 
his claim.  The Board notes that the supplemental 
statement of the case furnished in July 2002 contained the 
regulations implementing the VCAA, including the 
provisions of 38 C.F.R. § 3.159(b)(1) pertaining to the 
duty to notify the claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, 
will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In a letter dated March 30, 1998, the RO notified the 
veteran that he needed to provide releases for certain 
private records, upon receipt of which the RO would 
request his records.  He was also told that the RO had 
requested his treatment records from Northport VA.  On 
notice from the veteran that his current treatment was at 
Bay Pines, the RO called the veteran and advised him that 
it had requested his records from Bay Pines.  The veteran 
was advised in June 1998 that his private records had been 
requested, but that he could present the records himself 
if he wished.  

VA has developed for medical records of the pertinent VA 
surgeries and obtained a medical opinion.  The record 
demonstrates that VA has informed the veteran of the type 
of information and evidence necessary to substantiate his 
claim and of the respective responsibilities of the VA and 
the veteran in obtaining or presenting evidence.  
Furthermore, any deficiency in notice (and the Board does 
not find a deficiency) could be no more than harmless 
error in view of the fact that all pertinent records and 
necessary opinions have been obtained and considered.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO has obtained the pertinent VA treatment reports and 
has associated them with the record.  The surgical 
procedures that form the basis for this claim were all 
performed at the VA Medical Center in Northport, New York, 
and those hospital summaries are of record.  That VA 
facility advised the RO in June 1998 that the veteran's 
medical records had been transferred to the Bay Pines, 
Florida, VA Medical Center in August 1993.  Private 
treatment records submitted by the veteran have been 
associated with the claims file.  The veteran has not 
identified additional sources that could furnish evidence 
relevant to the issue before the Board, and the Board is 
aware of none.  In a statement received in March 2002, the 
veteran said that he had no new information to submit in 
support of his claim.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded a VA examination in August 1998, and the case 
was remanded in April 2001 so that the VA physician could 
flesh out the opinion he offered in April 1999 with 
respect to this claim.  In May 2001, the claims file was 
reviewed by the previous examiner and by a board certified 
gastroenterologist and an opinion was entered.  The 
veteran has submitted a medical article concerning 
surgical treatment of anorectal abscesses.  He has also 
testified, as has his spouse, an internist.  The issue has 
been adequately developed and is ripe for decision and 
that additional medical examination or opinion is not 
indicated.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further 
consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  

1151 Claim

As pertinent to this appeal, the veteran is entitled to 
compensation under the provisions of 38 U.S.C.A. § 1151 
for a qualifying additional disability in the same manner 
as if such additional disability were service-connected if 
the qualifying additional disability was not the result of 
his willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of title 38, and the proximate cause of the 
disability or death was - 

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; 
or 

(B) an event not reasonably foreseeable.  

The record shows that the veteran was hospitalized at a VA 
medical center from June 16 to 26, 1981, for incision and 
drainage of bilateral perirectal abscesses, which was 
accomplished the day following admission.  He was 
readmitted to the VA medical center on August 3, 1981, and 
underwent a fistulectomy and unroofing of bilateral 
fistulous tracts for fistula in ano on August 17, 1981.  
The wound was noted to be healing well and the veteran was 
noted to have a normal renal sphincter tone when he was 
discharged from the hospital on September 1, 1981.  

In December 1981, however, the veteran underwent a 
hemorrhoidectomy at the same VA medical center.  It was 
noted that he was status post fistulotomy in the posterior 
midline for two radically arranged fistulous tracts.  The 
operation report shows that the internal sphincter was 
felt to be intact but that the external sphincter was 
divided "and was quite lapsed."  The report states that 
the external sphincter was compromised from the previous 
rectal surgeries.  Postoperative prolapsing hemorrhoids 
were removed.  

When he was seen by a private colorectal surgeon in 
October 1997, the veteran reported that he had fecal 
soiling in 1981.  The private surgeon noted that the 
veteran was found to have a horseshoe fistula that was 
debrided and that a posterior midline fistulotomy with 
division of the sphincter was performed by VA.  Several 
months later, he underwent a hemorrhoidectomy.  He 
underwent rubber band ligations in 1993 and 1994.  He 
stated, however, that he had continued to drain ever since 
the fistulotomy.  He indicated in October 1997 that, on 
average, he had about two incontinent episodes a day and 
wore a pad at all times.  The diagnostic impression 
following examination was that the veteran had fecal 
incontinence secondary to sphincter trauma from a 
fistulotomy.  

The VA examiner in August 1998 noted that the veteran 
underwent a private reconstructive procedure for his fecal 
incontinence in November 1997, which helped, but he 
continued to complain of fecal incontinence when examined 
by VA.  The VA examiner concurred with the private surgeon 
that the veteran's symptoms began with the perirectal 
abscess and fistulotomy in 1981.  

Thus, it is undisputed in this case that the veteran has 
additional disability as a consequence of VA surgical 
treatment in 1981.  However, it remains to be determined 
whether he has a "qualifying" additional disability as 
defined by law, i.e., whether his additional disability 
was proximately due to (a) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing the surgical treatment; 
or (b) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151(a).  

The record demonstrates that the severing of the external 
sphincter and the resulting fecal incontinence were 
reasonably foreseeable consequences of the surgery 
performed for the fistulous tracts.  The VA examiners in 
August 1998, April 1999, and May 2001 consistently held 
that these results, though unfortunate, were known 
possible complications of the surgery and did not 
constitute negligence.  Indeed, the physicians who have 
reviewed the history seem to suggest, but do not 
conclusively establish, that the severing of the external 
sphincter was intentional despite the known consequences.  
The private surgeon in October 1997 stated that in 1981, 
VA performed "a posterior midline fistulotomy with 
division of the sphincter," thus suggesting that the 
severing of the sphincter was part and parcel of the 
surgical procedure, given the veteran's particular 
disability picture at the time of the surgery.  The VA 
examiners in May 2001 said that the sphincter was very 
close to the area that needed to be cut, "and in order to 
take care of his original problem successfully, this could 
well have been cut to best handle his original problem."  

Although the examiners in May 2001 also suggested that the 
severing of the sphincter could have been inadvertent, 
they noted that the veteran had an abscess and that 
"abscesses need to be cut open and drained completely."  
Thus, according to the examiners, the severing of the 
sphincter was a foreseeable consequence of the surgery.  
From the reasoning of the VA examiners, it appears that 
the severing of the external sphincter was not 
attributable to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part because it was the consequence of a greater 
treatment imperative, i.e., to completely eradicate the 
fistulous tracts.  In these circumstances, the Board 
concludes that compensation benefits are not payable to 
the veteran under the provisions of 38 U.S.C.A. § 1151.  
The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

In so deciding, the Board has considered the medical 
article submitted by the veteran, as well as the testimony 
and statements of the veteran and his spouse.  The Board 
notes that the medical article is from 1980 and addresses 
general surgical techniques.  The Board gives far greater 
weight to the opinion of the VA examiners who reviewed the 
file and entered their opinions based on the specific 
facts of this specific case.  Cf. Wilson v. Derwinski, 2 
Vet. App. 16, 20-21 (1991) (an opinion relating a current 
disability to service has more probative value when it 
takes into account the records of prior medical treatment 
so that the opinion is a fully informed one); Corry v. 
Derwinski, 3 Vet. App. 231, 234 (1992) (Board has a 
plausible basis to reject a physician's "conjecture" that 
a disability was acquired as a result of service where 
relevant treatment reports dating back a number of years 
were not mentioned by the physician rendering the 
opinion).  

The Board has also considered the veteran's contention 
that his symptoms in 1981 indicated a full-blown rectal 
abscess and that immediate surgery should have been 
performed.  However, the actual additional disability 
involves the severing of the external sphincter with 
resultant fecal incontinence due in part to the location 
of the fistulous tracts.  It is wholly speculative to 
conclude that exactly the same additional disability would 
not have resulted had the surgery been done immediately.  
VA compensation benefits may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2002).  While it is perhaps possible that earlier 
surgical intervention would not have resulted in 
additional disability, mere possibility is not enough for 
a grant of benefits.  See, e.g., Morris v. West, 13 Vet. 
App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from schizophrenia deemed 
speculative); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998) (private physician's opinion that veteran's 
preexisting service-related condition may have contributed 
to his ultimate demise too speculative, standing alone, to 
be deemed new and material evidence to reopen cause of 
death claim); Moffitt v. Brown, 10 Vet. App. 214, 228 
(1997) (physician's opinion that "renal insufficiency may 
have been a contributing factor in [veteran's] overall 
medical condition" too speculative to constitute new and 
material evidence to reopen cause of death claim); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (on claim 
to reopen a service connection claim, statement from 
physician about possibility of link between chest trauma 
and restrictive lung disease was too general and 
inconclusive to constitute material evidence to reopen).  

It is similarly speculative to conclude that a two-step 
surgical procedure would have avoided the incontinence.  
Moreover, it is unclear from the record that the severing 
of the sphincter was not intentional due to the need to 
completely drain the abscesses.  In any case, it was a 
known possible complication of the surgical procedure.  

Finally, the veteran maintains that when he presented 
himself to VA on October 21, 1981, with a complaint of 
incontinence from the unhealed incision, admission for 
reconstruction was delayed six weeks.  It is asserted that 
VA was careless in not repairing the sphincter at the time 
it was severed and that follow-up care was negligent, 
thereby causing further complications.  Again, however, it 
is entirely speculative to conclude that either of these 
assertions is true.  There is no evidence to conclude that 
even if reconstruction was delayed and complications not 
immediately treated, the additional disability incurred 
was any more severe than the known complications of such 
surgery.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
excision of an ischiorectal fistula is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

